Citation Nr: 9904692	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-23 694	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to an increased rating for cystic acne, currently 
assigned a 30 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
March 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was remanded 
for additional development.  Subsequent to the Board's 
March 1998 remand, the veteran executed a new Department of 
Veterans Affairs (VA) Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, 
designating the Disabled American Veterans as his accredited 
representative.  The case is now, once more, before the Board 
for appellate review.  


REMAND

At the time of the aforementioned remand in March 1998, it 
was requested that the veteran be afforded an additional VA 
dermatologic examination in order to more accurately 
determine the current severity of his service-connected 
cystic acne.  Additionally requested was that, following 
examination, the examiner specifically describe all areas of 
the veteran's body which were affected by cystic acne, to 
include, but not limited to, the veteran's face, chest, back, 
and shoulders. Information was also requested regarding the 
presence (or absence) of ulceration or extensive exfoliation 
or crusting, systemic or nervous manifestations, or 
exceptional repugnance 

Pursuant to the Board's March 1998 remand, the veteran, in 
April 1998, was afforded an additional VA dermatologic 
examination. That examination, however, does not present 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the veteran's 
service-connected cystic acne.  More to the point, no 
information and/or comment was provided as to whether the 
veteran experienced cystic acne on areas of his body other 
than the face and back.  Nor was information provided 
regarding the presence or absence of ulceration or extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnance of the veteran's service-connected 
cystic acne. 

The Board notes that, where a case has been remanded for 
additional development, there is conferred on the veteran, as 
a matter of law, the right to compliance with the remand 
order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 1998, the date of 
the most recent private treatment records 
on file, should be obtained and 
incorporated in the claims folder.  The 
veteran should, once again, be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
an additional VA dermatologic examination 
in order to more accurately determine the 
current severity of his service-connected 
cystic acne.  This examination should be 
conducted by a dermatologist who, if 
possible, has not heretofore seen or 
examined the veteran.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the 
examiner should specifically describe all 
areas of the veteran's body affected by 
cystic acne, to include, in particular, 
the veteran's face, chest, back, and 
shoulders.  In addition, specific 
information is requested regarding the 
presence (or absence) of ulceration or 
extensive exfoliation or crusting, 
systemic or nervous manifestations, or 
exceptional repugnance. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report to ensure that it is responsive 
to, and in complete compliance with, the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
action.  

Following completion of the above, the RO should review the 
evidence, and determine whether the veteran's claim may now 
be granted.  If not, the veteran and his representative 
should be provided with an appropriate supplemental statement 
of the case, and given an ample opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



